     Case 1:19-cv-01002-JLS-HBS Document 26 Filed 05/29/20 Page 1 of 3


                                                               ^"YIled
UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK                                        2 9 2020

                                                                  tOEWEiMGUlh
 BRADLEY TEWINKLE,                                                  DI5TR\Cj.
 for himself and all others similarly
 situated.

              Plaintiff,                            19-CV-1002-JLS-HBS


       V.




 CAPITAL ONE, N.A., at al.,

              Defendants.



                             DECISION AND ORDER


      On July 31, 2019, Bradley TeWinkle commenced this putative class action

under the Equal Credit Opportunity Act, 15 U.S.C. §§ 1691, et seq.("ECOA"). Dkt.

1. On August 30, 2019, the Court^ referred this case to United States Magistrate

Judge Hugh B. Scott for all proceedings under 28 U.S.C. § 636(b)(1)(A) and (B).

Dkt. 10. On August 26, 2019, Defendant Capital One, N.A. moved to dismiss the

Complaint. Dkt. 8. Plaintiff responded on September 20, 2019. Dkt. 15.

Defendant replied on September 27, 2019. Dkt. 18.

      On December 11, 2019, Judge Scott issued a Report and Recommendation

("R&R") recommending that Defendant's motion should be granted without

prejudice to Plaintiff having leave to "brief whether an Amended Complaint should




1 The Honorable Lawrence J. Vilardo was originally assigned to this case and made
the referral to Magistrate Judge Scott. On January 6, 2020, this case was
reassigned to the undersigned. Dkt. 23.
     Case 1:19-cv-01002-JLS-HBS Document 26 Filed 05/29/20 Page 2 of 3



be allowed." Dkt. 19. Plaintiff filed objections to the R&R on December 26, 2019,

alleging that Judge Scott erred "in finding that revocation of Plaintiffs existing

credit relationship isn't actionable under the ECOA" and in recommending

dismissal "based on Defendant's factual denial of Plaintiffs well-pled allegation that

Defendant failed to provide the required notice." Dkt. 21 at 7-8. Plaintiff also

argues that he sustained a concrete injury, and that the R&R erred in concluding

otherwise. Id. at 8-9. Defendant filed a response on January 23, 2020 (Dkt. 24),

and Plaintiff replied on February 12, 2020 (Dkt. 25).

      A district court may accept, reject, or modify the findings or recommendations

of a magistrate judge. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). A district

court must conduct a de novo review of those portions of a magistrate judge's

recommendation to which objection is made. 28 U.S.C. § 636(b)(1);

Fed. R. Civ. P. 72(b)(3).

      This Court has carefully reviewed the thorough R&R, the record in this case,

the objection and response, and the materials submitted by the parties. Based on

that de novo review, the Court accepts and adopts Judge Scott's recommendation to

grant Defendant's motion to dismiss and to afford Plaintiff the opportunity to move

for leave to amend. See Dkt. 19 at 11.


                                   CONCLUSION


      For the reasons stated above and in the Report and Recommendation,

Defendant's motion to dismiss (Dkt. 8) is GRANTED. The Complaint (Dkt. 1) is

dismissed without prejudice to a motion for leave to amend, to be filed within 30
     Case 1:19-cv-01002-JLS-HBS Document 26 Filed 05/29/20 Page 3 of 3



days of the date of this Order and in accordance with Rule 15 of the Federal

Rules of Civil Procedure and Local Rule 15. If such motion is made within 30 days

of the date of this Order, then the case is referred back to Judge Scott for further

proceedings consistent with the referral order of August 30, 2019. Dkt. 10. If no

such application is timely made, then the dismissal is with prejudice, and the Clerk

of Court shall close the case without further order.


SO ORDERED.


Dated;       May 29, 2020
             Buffalo, New York

                                                /

                                           JOHN L. SINATM^JPL
                                           UNITED STATES DISTRICT JUDGE
